Citation Nr: 1225266	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  11-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for bilateral arm tremors.

4. Entitlement to service connection for a bilateral foot disorder, as a residual of cold weather injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from February 1943 to March 1946.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from         a December 2009 rating decision of the VA Special Processing Unit (Tiger Team)         at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was previously scheduled to attend an April 2012 Travel Board hearing but did not appear for it. Absent good cause explanation or attempt to reschedule the hearing, the Veteran's hearing request is deemed withdrawn.         See 38 C.F.R. § 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required in this appellate matter.

An inquiry on the part of the RO has resulted in the determination that the Veteran's service treatment records (STRs) are presumed destroyed due to a 1973 fire at the National Personnel Records Center (NPRC). In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board considers this case with the aforementioned in mind. 

Regarding the claims for service connection for back and neck disorders, and bilateral arm tremors, there is a pertinent December 2009 opinion on file from     Dr. K.P.L., chiropractor. The correspondence states that the Veteran had been a patient since 1985 for management of cervical and dorsolumbar spine injuries with resultant chronic neck and dorsolumbar back pain, and related tremors of the right upper extremity. According to the chiropractor, the Veteran initially sustained service-related spinal injuries when during basic training in 1943 he "attempted to jump across a creek and fell backwards onto his neck." It was found that                        the Veteran's dorsolumbar spinal conditions were consistent with the mechanism  of injury historically documented as occurring during his service duties. Further,        the tremors of the right upper extremity were a sequel to cervical spine injuries and related neuropathic pathologies. 

The November 2009 opinion of another chiropractor, Dr. J.S.C. indicates that            the Veteran was a patient in that office for lower back problems from 1976 to 1980 complaining of a service-related injury. This chiropractor indicated he had reviewed and concurred with Dr. K.P.L.'s October 2009 opinion (an earlier version that had omitted discussion of the etiology of tremors of the right upper extremity). 

The Board acknowledges the evidence supportive of the claim, but finds that still further inquiry is needed. In particular, there is still a more than three decade interval between reported in-service injury and onset of symptoms.                           The December 2009 chiropractor's opinion attempts to overcome this concern        in part by referencing a causal relationship to an "injury historically documented" from service, when in fact there is no documentation anywhere of the precipitating injury. Moreover, the December 2009 opinion identifies the current "nature and extent" of a spinal condition as consistent with such injury, but does not state                in what manner. The Board believes that further medical review would be of assistance. Hence, a VA Compensation and Pension examination for orthopedic evaluation is being requested. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

It would further be useful at this stage to attempt to acquire the actual treatment records corresponding to treatment instances identified in the respective private chiropractors' reports. See 38 C.F.R. § 3.159(c)(1) (regarding requests for records not the possession of Federal facilities). 

As to the remaining claim for service connection for a bilateral foot disorder, due to cold weather injury, the Veteran has not expressly set forth an explanation of a theory of recovery, but will have the opportunity to do so on remand. The appropriate development measures should be undertaken for when a claimant's service records are missing due to no fault on his part including the notification of alternative sources of evidence of evidence to establish the claim.  Parenthetically, the Board notes that a NA Form 13055 was provided to the Veteran in August 2006; however, the Veteran responded that he had already attempted to retrieve his service treatment records by personally going to Camp Pendleton, Fort Story, and Camp Chaffee.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Nov. 16, 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should send a development letter to           the Veteran that advises him of any and all alternative sources of information to substantiate his claims in lieu of STRs, i.e., statements from service medical personnel; statements from individuals who served with him ("buddy" certificates or affidavits); employment physical examinations; and other qualifying sources of information.

2. The RO/AMC should contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release of Medical Information, regarding treatment from chiropractors K.P.L. and J.S.C. from the mid-1970s onward. Also request that the Veteran identify any other sources of relevant medical treatment, including from VA and private treatment providers. Then attempt to obtain corresponding medical records based on his response. Provided that the search for any identified records are unsuccessful, the RO/AMC must notify the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R.  § 3.159(e). 

3. The RO/AMC should schedule the Veteran for a VA orthopedic examination with regard to a cervical spine disorder, a back disorder, and bilateral arm tremors. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially provide diagnoses of any disabilities associated with a claimed lower back condition, cervical spine condition, and bilateral arm tremors. The examiner should then indicate whether any diagnosed disability at least as likely as not (50 percent or greater probability) was incurred during military service, based upon the Veteran's own assertions of in-service injury as well as the medical documentation of record (having reviewed and appropriately considered  the November and December 2009 private chiropractors' reports).

In providing the requested determination, with regard to claimed bilateral arm tremors, please also consider whether this condition developed proximately due to, or alternatively, permanently aggravated by, any service-related orthopedic disability.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

